DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ou (US 2017/0208861) in view of Gossler (US 2777447) and Maloney (US 461267).
Claim 1. Ou discloses a glass vial for packing a substance to be smoked (Abstract). The vial 100 has a substantially hollow interior 108 defined by an exterior wall 202 which is divided into an end chamber 204, a first chamber 206 (where end chamber 204 and first chamber 206 together form a material chamber) and a second chamber 208 (smoke chamber). The end chamber 204 may extend from the opening 218 (second open end) formed in first end 102 of vial 100 to the first chamber 206. The 
Ou does not explicitly disclose that the cap 114 has output openings such that it can be placed over the port 110 (first open end) in a smoking position. Ou also does not explicitly disclose that the cap 114 is friction fitted over the open first end and open second end.
Gossler discloses a combination writing implement and holder for cigars or cigarettes (Column 1, lines 15-17). The holder comprises tubular holder member 10 
Gossler teaches that because of the circuitous path of the smoke through the cap 20, the effective length of the smoke channel is increased and since the settling out of undesirable colloidal smoke particles is in large measure a function of the length of the smoke channel, a cooler, purer smoke is inhaled (Column 2, lines 9-13). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cap 114 of Ou so that it can be affixed at either end of the vial 100, wherein it can function as a mouthpiece during smoking so as to increase the length of the smoking channel and thereby produce cooler, purer smoke as taught by Gossler.
Gossler discloses that cap 20 has a single output opening (Figure 2), but does not disclose the cap 20 may have multiple output openings. 
Maloney discloses a mouthpiece for cigars or pipes wherein the mouthpiece comprises a disk made of perforated sheet metal, wire-cloth, or other suitable material and forming a smoke-distributing chamber c by means of which the smoke will be distributed to the several perforations b in the disk (Page 2, lines 23-36).
Maloney teaches that it is preferable to distribute the smoke over a comparatively large area to prevent the smoke contacting the tongue at a single spot and often 
Claim 2. Modified Ou discloses that the end of the cap has several perforations (output openings) and is partially open (Maloney Page 2, lines 23-36).
Claim 4. Modified Ou discloses that the port 110 (first open end) is rounded (Ou Figures 1 and 2). However, it would have been obvious to one of ordinary skill in the art before the effective filing date that the shape of the port 110 could be modified to be frustoconical because changes in shape are considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant (MPEP §2144.04(IV)(B)).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ou (US 2017/0208861) in view of Gossler (US 2777447) and Maloney (US 461267) and further in view of Domenici (US 2019/0104768).
Claim 3. Ou in view of Gossler and Maloney discloses the smoking device of claim 1, but do not explicitly disclose that the cap comprises a clip arm extending from the open end so that the cap resembles a pen cap. 
Domenici discloses an electronic vaporizing device. The device of this example has the general appearance of a pen-like device. The vaporizing device described here comprises a mouthpiece 12, a main housing 14 having a generally cylindrical wall for 
While the pen cap disclosed by Gossler does not have a clip arm, it would have been obvious to one of ordinary skill in the art before the effective filing date that a clip arm may be added to the cap of Gossler as an aesthetic design choice and to give the device the appearance of a pen-like structure as taught by Domenici.

Claims 5-7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ou (US 2017/0208861) in view of Gossler (US 2777447) and Maloney (US 461267) and further in view of Hearn (US 2013/0061861) and MacDonald et al. (US 2008/0044458).
Claims 5-7, 13, and 14. Ou in view of Gossler and Maloney discloses the smoking device of claim 1, but does not explicitly disclose that the pipe further comprises a polymer coating sealed to an outer surface of the elongated glass tube wherein the coating comprises anti-bacterial properties and is a polyolefin.
Hearn discloses adding an anti-bacterial coating to the mouthpiece of a simulated cigarette, the coating including a thin layer of silver, ionizable silver incorporated into fabric, silver alloy or oxide which will help in reducing the bacteria spread and have been approved for use in respiratory devices such as endotracheal breathing tubes by the FDA ([0061]).

Hearn does not explicitly disclose that the anti-bacterial coating is a polymer coating wherein the polymer is polyolefin.
Macdonald et al. discloses polymeric films having anti-microbial properties. Such films are of use in the provision of anti-microbial surfaces, for example in medical and catering environments. The anti-microbial properties are imparted using an anti-microbial agent. The preparation of such films typically involves disposing the anti-microbial agent into the polymer matrix or on one or more surface(s) as a coating ([0002]). The polymeric substrate layer is a self-supporting film or sheet by which is meant a film or sheet capable of independent existence in the absence of a supporting base. The substrate may be formed from any suitable film-forming polymer, including polyolefin (such as polyethylene and polypropylene) ([0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the polyolefin film taught by MacDonald may be used to coat the smoking device of Modified Ou instead of the coating taught by Hearn since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP §2144.07).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ou (US 2017/0208861) in view of Hearn (US 2013/0061861) and MacDonald et al. (US 2008/0044458).
Claim 8. Ou discloses a glass vial for packing a substance to be smoked (Abstract). The vial 100 has a substantially hollow interior 108 defined by an exterior wall 202 which is divided into an end chamber 204, a first chamber 206 (where end chamber 204 and first chamber 206 together form a material chamber) and a second chamber 208 (smoke chamber). The end chamber 204 may extend from the opening 218 (second open end) formed in first end 102 of vial 100 to the first chamber 206. The end chamber 204 is open such that a substance can be introduced to the first chamber 206 through opening 218 and end chamber 204 ([0020]; Figure 2). The second end 106 may be substantially closed except for a port 110 (first open end) through which a fluid may pass. The fluid may, for example, be a vapor or gas given off by the substance (e.g. tobacco) smoked from vial 100 ([0019]; Figure 2). In order to keep a substance packed within first chamber 206 (material chamber) from passing into second chamber 208 (smoke chamber), the first chamber 204 and the second chamber 206 may be separated by a neck portion 210 (narrowed portion). Neck portion 210 may be formed by an interior wall 212 that extends circumferentially inward from exterior wall 202 ([0022]; Figure 2). Interior wall 212 may include an opening 214 (narrowed diameter opening) of a size sufficient to allow smoke or vapor emitted from the substance within first chamber 206 to pass to second chamber 208 while still preventing the substance from passing from first chamber 206 to second chamber 208 ([0023]; Figure 2). 

Hearn discloses adding an anti-bacterial coating to the mouthpiece of a simulated cigarette, the coating including a thin layer of silver, ionizable silver incorporated into fabric, silver alloy or oxide which will help in reducing the bacteria spread and have been approved for use in respiratory devices such as endotracheal breathing tubes by the FDA ([0061]).
Hearn teaches that the anti-bacterial coating helps to reduce bacteria spread and offers an improved hygienic aspect to the device if used multiple times before it is eventually disposed of ([0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date to include an anti-bacterial coating on the smoking device of Modified Ou in order to reduce bacteria spread as taught by Hearn.
Hearn does not explicitly disclose that the anti-bacterial coating is a polymer coating wherein the polymer is polyolefin.
Macdonald et al. discloses polymeric films having anti-microbial properties. Such films are of use in the provision of anti-microbial surfaces, for example in medical and catering environments. The anti-microbial properties are imparted using an anti-microbial agent. The preparation of such films typically involves disposing the anti-microbial agent into the polymer matrix or on one or more surface(s) as a coating ([0002]). The polymeric substrate layer is a self-supporting film or sheet by which is meant a film or sheet capable of independent existence in the absence of a supporting base. The substrate may be formed from any suitable film-forming polymer, including polyolefin (such as polyethylene and polypropylene) ([0015]).
.

Claims 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ou (US 2017/0208861) in view of Hearn (US 2013/0061861), MacDonald et al. (US 2008/0044458), and further in view of Gossler (US 2777447) and Maloney (US 461267).
Claim 9. Modified Ou discloses the smoking device of claim 8 having an optional cap 114 (having an open end) which may be screwed to first end 102 to help hold the substance within vial 100 (in a transport position). During use, cap 114 is removed, and a flame is applied to first end 102 so that the substance packed is caused to burn or smolder and emit a vapor (Ou [0019]; Figure 2).
Modified Ou does not explicitly disclose that the cap 114 has output openings such that it can be placed over the port 110 (first open end) in a smoking position. Ou also does not explicitly disclose that the cap 114 is friction fitted over the open first end and open second end.
Gossler discloses a combination writing implement and holder for cigars or cigarettes (Column 1, lines 15-17). The holder comprises tubular holder member 10 having at one end 11 a writing head 14, and at the opposite end 11a an opening which receives a cigarette 19 (Column 1, lines 66-69; Figure 2). Over the lower end of holder 
Gossler teaches that because of the circuitous path of the smoke through the cap 20, the effective length of the smoke channel is increased and since the settling out of undesirable colloidal smoke particles is in large measure a function of the length of the smoke channel, a cooler, purer smoke is inhaled (Column 2, lines 9-13). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cap 114 of Ou so that it can be affixed at either end of the vial 100, wherein it can function as a mouthpiece during smoking so as to increase the length of the smoking channel and thereby produce cooler, purer smoke as taught by Gossler.
Gossler discloses that cap 20 has a single output opening (Figure 2), but does not disclose the cap 20 may have multiple output openings. 
Maloney discloses a mouthpiece for cigars or pipes wherein the mouthpiece comprises a disk made of perforated sheet metal, wire-cloth, or other suitable material and forming a smoke-distributing chamber c by means of which the smoke will be distributed to the several perforations b in the disk (Page 2, lines 23-36).
Maloney teaches that it is preferable to distribute the smoke over a comparatively large area to prevent the smoke contacting the tongue at a single spot and often producing a disagreeable sensation of heat (Page 2, lines 8-18). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cap 
Claim 10. Modified Ou discloses that the end of the cap has several perforations (output openings) and is partially open (Maloney Page 2, lines 23-36).
Claim 12. Modified Ou discloses that the port 110 (first open end) is rounded (Ou Figures 1 and 2). However, it would have been obvious to one of ordinary skill in the art before the effective filing date that the shape of the port 110 could be modified to be frustoconical because changes in shape are considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant (MPEP §2144.04(IV)(B)).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ou (US 2017/0208861) in view of Hearn (US 2013/0061861), MacDonald et al. (US 2008/0044458), Gossler (US 2777447), Maloney (US 461267) and further in view of Domenici (US 2019/0104768).
Claim 11. Ou in view of Hearn, MacDonald, Gossler and Maloney discloses the smoking device of claim 9, but does not explicitly disclose that the cap comprises a clip arm extending from the open end so that the cap resembles a pen cap. 
Domenici discloses an electronic vaporizing device. The device of this example has the general appearance of a pen-like device. The vaporizing device described here comprises a mouthpiece 12, a main housing 14 having a generally cylindrical wall for retaining therein a container or vial 16 for providing a liquid to a vaporization chamber 
While the pen cap disclosed by Gossler does not have a clip arm, it would have been obvious to one of ordinary skill in the art before the effective filing date that a clip arm may be added to the cap of Gossler as an aesthetic design choice and to give the device the appearance of a pen-like structure as taught by Domenici.

Double Patenting
Applicant is advised that should claim 5 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Should claim 6 be found allowable, claim 13 will be objected to, and should claim 7 be found allowable, claim 14 will be objected to. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747